Citation Nr: 1124725	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine, T-4 vertebra, with degenerative disc disease as of September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted a 20 percent evaluation for inactive tuberculosis of the thoracic spine, T-4 vertebra, with degenerative disc disease, effective July 26, 2002.  The case was certified for appeal by the Oakland, California, RO.

In October 2005, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the Oakland RO.  A copy of the transcript is of record.

In January 2009, the Board denied entitlement to an evaluation in excess of 20 percent from July 26, 2002, to September 25, 2003, and remanded the question of entitlement to an evaluation in excess of 20 percent since September 26, 2003, for further development.  The Board remanded the claim again in February 2010 or further development.  The case is again before the Board for further appellate review.

In a February 2011 rating decision, the RO granted a 60 percent evaluation for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease, effective December 27, 2010.  The Veteran has argued he warrants a higher evaluation prior to December 27, 2010, and an evaluation in excess of 60 percent since.  Thus, the appeal continues.

The issues of entitlement to service connection for lumbosacral degenerative joint and disc disease and an earlier effective date (see Board hearing transcript, pp. 22-23 (complaining of lower back pain starting after his in-service disease) and November 2007 VA Form 119, Report of Contact (noting that the Veteran had requested an earlier effective date)) were referred to the agency of original jurisdiction (AOJ) in the January 2009 and February 2010 Board remands.  In the February 2010 remand, the Board directed that these claims were to be adjudicated.  They have not.  The Board refers these issues again for to the AOJ for IMMEDIATE action.  The AOJ is invited to review the analysis below when adjudicating the claim for service connection for lumbosacral degenerative joint and disc disease.

Additionally, the issues of entitlement to special monthly compensation for the loss of use of the feet, and entitlement to service connection for lower extremity paralysis have been raised by the record, but have not been adjudicated by the AOJ.  See March 2011 Post-Remand Brief.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From September 26, 2003, to January 10, 2007, inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine.

2.  From January 11, 2007, to June 11, 2008, inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was manifested by forward flexion of the thoracolumbar spine to less than 30 degrees, but not by unfavorable ankylosis of the entire thoracolumbar spine.

3.  From June 12, 2008, to December 26, 2010, inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine.

4.  From December 27, 2010, inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease has not been manifested by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from September 26, 2003, to January 10, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).

2.  The criteria for an evaluation of 40 percent, but no higher, for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from January 11, 2007, to June 11, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).

3.  The criteria for an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from June 12, 2008, to December 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).

4.  The criteria for an evaluation in excess of 60 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from December 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In a March 2002 letter, the Veteran was notified of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided notice as to how VA determines the disability rating and effective date in a June 2006 letter.  The claim was readjudicated in August 2008.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA also provided the Veteran with a hearing before the Board.  As noted in the Introduction, the Board remanded the claim on two occasions for the purpose of determining what symptoms the Veteran was experiencing were attributable to the service-connected inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease.  VA finally received a response in a December 2010 examination report.  

The Board notes that the medical opinion provided in the December 2010 was (1) based upon an inaccurate factual history, as the Veteran claimed he had degenerative arthritis of the lumbar spine in service, which is not true and (2) not substantiated by a rationale.  The February 2010 remand was the third remand that the Board had issued during the course of this appeal.  While the December 2010 medical opinion was not substantiated by any rationale, to again remand this case would likely be prejudicial to the Veteran.  Other medical professionals had determined that lumbar degenerative disc disease was not service related, and thus the December 2010 opinion is a favorable one, even though the examiner based such opinion on an inaccurate factual history.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran contends that he warrants a higher evaluation for inactive tuberculosis of the thoracic spine, T-4, vertebra with degenerative disc disease.  At the October 2005 Board hearing, the Veteran testified that he never had tuberculosis while in service.  He stated he had trauma to his spine in service because one minute he was working at a desk and the next minute he was in the hospital being told there was something wrong with his thoracic vertebrae.  The Veteran stated the pain in his thoracic spine had gotten worse over the years.  He alleged that the January 2004 VA examination was inadequate.  He described having daily level 10 out of 10 pain.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Service connection for tuberculosis of the thoracic spine was granted by means of a September 1960 rating decision and assigned a noncompensable evaluation.  In a November 1987 rating decision, the RO granted a 10 percent evaluation.  In the March 2004 rating decision on appeal, the RO granted a 20 percent evaluation, effective July 26, 2002.  In the January 2009 Board decision, it determined that the Veteran was not entitled to an evaluation in excess of 20 percent prior to September 25, 2003.  Thus, the only issue before the Board is whether he is entitled to a higher evaluation as of September 26, 2003.  

The general rating criteria for spinal disabilities under 38 C.F.R. § 4.71a, were revised in September 2003.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  It considers the claim under the new regulations after the effective date of the new regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  Under the regulations in effect prior to September 26, 2003, moderate and severe limitation of dorsal motion warranted a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  A 20 percent evaluation was warranted when there was favorable ankylosis of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288.
 
New Regulations.  Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including a strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Disorders involving the thoracic spine are now evaluated with the lumbar spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States Court of Appeals for Veterans Claims explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Significantly, under the revised rating criteria, the provisions of 38 C.F.R. §§ 4.40, 4.45 are specifically contemplated and a higher rating for pain, regardless whether it does or does not radiate, may not be awarded.

Under the Formula for Rating Intervertebral Disc Syndrome, a 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes when the total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 40 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 
 
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.
 
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  This regulation, however, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully reviewed the evidence of record and finds the following: (1) the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from September 26, 2003, to January 10, 2007; (2) the evidence supports entitlement to an evaluation of 40 percent, but no higher, from January 11, 2007, to June 11, 2008; (3) the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent from June 12, 2008, to December 26, 2010; and (4) the preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent from December 27, 2010.  The Board will address each period of time separately.  

Initially, it must be noted that the Veteran is at the maximum evaluation available under the old thoracic rating criteria.  Thus, he cannot receive a higher evaluation based on the old criteria.  Therefore, the former criteria do not assist the claim for a higher evaluation throughout the appeal period. 

Additionally, the application of the criteria for rating intervertebral disc syndrome based on incapacitating episodes will not assist the Veteran in obtaining a higher evaluation because the record is absent for documentation of any incapacitating episodes.  Indeed, the Veteran has not claimed on appeal that he was ever prescribed bed rest by a physician for his disability, and there is no evidence of record that this has ever occurred.  

A.  From September 26, 2003, to January 10, 2007

During this time period, the evidence preponderates against finding that inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  For example, at the January 2004 VA examination, the examiner stated the Veteran was able to forward flex to 50 degrees.  Such is evidence against a finding that the service-connected disability warranted a 40 percent evaluation during this time period.  

As noted above, under current controlling and binding regulation, the general rating criteria for disease are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.

B.  From January 11, 2007, to June 11, 2008

During this time period, the evidence establishes that inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was manifested by forward flexion of the thoracolumbar spine to less than 30 degrees to warrant a 40 percent evaluation.  Specifically, in the January 2007 VA examination report, the examiner stated the Veteran was able to forward flex to 15 degrees.  This meets the criteria for a 40 percent evaluation.  However, an evaluation in excess of 40 percent is not warranted because there was no evidence that the Veteran's entire thoracolumbar spine was unfavorably ankylosed to warrant a 50 percent evaluation.  

The Board did not consider DeLuca in light of the new rating schedule which specifically contemplates the presence of pain.  Further, the Veteran is at the maximum evaluation available for limitation of thoracolumbar motion.  A 50 percent evaluation contemplates an absence of range of motion-not simply a limitation of motion.  Therefore, DeLuca would not assist the Veteran in receiving an evaluation in excess of 40 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded remand for Board to consider functional loss due to pain was not appropriate where claimant was already receiving the maximum disability rating available for limitation of motion of the applicable joint).

C.  From June 12, 2008, to December 26, 2010

During this time period, the preponderance of the evidence is against a finding that inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease was manifested by forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  For example, in the June 2008 VA examination report, the examiner stated the Veteran stood at 20 degrees flexion but was able to flex to 50 degrees.  At the June 2009 VA examination the examiner stated the Veteran was able to flex to 50 degrees.  These ranges of flexion are evidence against a finding that the service-connected disability warranted a 40 percent evaluation during this time period.  

In considering DeLuca, the evidence of record does not establish that the Veteran had pain, fatigability, incoordination, and other such symptoms that were not contemplated by the current 20 percent evaluation.  Moreover, it bears repeating that under the regulation, the general rating criteria for spinal disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.

D.  From December 27, 2010

As of December 27, 2010, the Veteran is in receipt of a 60 percent evaluation.  The RO granted the appellant a 50 percent evaluation under the general rating formula for diseases and injuries of the spine, which contemplates unfavorable ankylosis of the entire thoracolumbar spine.  The 50 percent evaluation contemplates the inability to move the entire thoracic spine.  It then awarded a separate 10 percent evaluation based on the holding in DeLuca.  But see Johnston.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed.2007).  See Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  Thus, ankylosis means the inability to move, and the fact that the Veteran's disability is evaluated at 50 percent means that his entire thoracolumbar spine has no motion.  

However, in the December 2010 VA examination report, the examiner stated that part of the Veteran's thoracolumbar spine was ankylosed.  He also reported the Veteran was able to forward flex to 10 degrees, lateral flex to 10 degrees, bilaterally, and rotate to 5 degrees, bilaterally.  This means that the Veteran's entire thoracolumbar spine is not ankylosed, as it has movement.  Regardless of the fact that the RO erroneously granted a 50 percent evaluation for a symptom the Veteran does not have, it added to the error by awarding a separate 10 percent evaluation under DeLuca.  Johnston.

DeLuca does not apply when (1) the veteran is at the maximum evaluation for limitation of motion of a joint, id. at 85, and (2) the criteria of the Diagnostic Code do not contemplate limitation of motion, see Johnson v. Brown, 9 Vet. App. 7 (1996).  By the time a claimant reaches a 50 percent evaluation under the general rating criteria for evaluating the spine, the holding in DeLuca no longer applies because (1) the maximum evaluation for limitation of motion of the spine is reached at the 40 percent evaluation and (2) ankylosis does not contemplate limitation of motion, but rather no motion.

The issue, however, before the Board is not whether the Veteran is appropriately rated at 60 percent for the service-connected disability but whether he warrants an evaluation in excess of 60 percent.  The only evaluation higher than 50 percent is 100 percent, which contemplates unfavorable ankylosis of the entire spine-thus, the entire cervical and thoracolumbar spine.  The Veteran is not service connected for any disorder afflicting his cervical spine.  Additionally, the examiner's finding in the December 2010 examination report that only "part" of the Veteran's thoracolumbar spine is ankylosed is evidence against a finding that the entire spine is ankylosed.  Thus, the Veteran is not entitled to an evaluation in excess of 60 percent based on the facts in this case.

Again, the provisions of DeLuca do not apply since the 60 percent evaluation is over the maximum evaluation for limitation of motion of the spine.

E.  Extraschedular Consideration

The symptoms presented by the service-connected inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease are fully contemplated by the rating schedule.  In fact, the manifestations of the appellant's back disorder fall squarely into those contemplated by rating schedule.  Moreover, the appellant's thoracolumbar flexion is better than that contemplated by the 50 percent rating assigned since December 27, 2010.  

The Veteran's disability picture is not exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's thoracic spine disorder necessitated frequent hospitalization.  The Veteran is in receipt of a total rating for compensation based upon individual unemployability as of July 2006.  Prior to that date, the disability did not cause a marked interference with employment.  To the extent that the Veteran has alleged it has caused marked interference with employment prior to the award of a total rating for compensation based upon individual unemployability, the Board rejects his allegation as not credible.  He told the December 2010 VA examiner that he had degenerative lumbar arthritis while in service, which is untrue.  Thus, the Board finds that the Veteran's credibility has been diminished, and accords statements made while seeking monetary benefits little to no probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

F.  Conclusion

The Board has awarded a higher evaluation from January 11, 2007 to June 11, 2008 but has determined that an evaluation in excess of 20 percent and 60 percent are not warranted for the time periods as explained above.  Thus, the Board has assigned staged ratings pursuant to Hart.

To the extent that the Board found that evaluations in excess of 20 , 40  and 60 percent were not warranted, the Board could not apply the doctrine of reasonable doubt since the preponderance of the evidence was against higher evaluations.  






ORDER

Entitlement to an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from September 26, 2003, to January 10, 2007, is denied.

Entitlement to a 40 percent rating, and no higher, for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from January 11, 2007, to June 11, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from June 12, 2008, to December 26, 2010, is denied.  

Entitlement to an evaluation in excess of 60 percent for inactive tuberculosis of the thoracic spine T-4 vertebra with degenerative disc disease from December 27, 2010, is denied.  


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


